***********
On October 26, 2006, Plaintiff sustained an injury by accident to his back. On November 9, 2006, Defendants admitted the compensability of Plaintiff's October 26, 2006 work injury via a Form 60 and have been providing medical treatment since that time with various health care providers. On March 5, 2009, Plaintiff filed an Expedited Medical Motion seeking pain management treatment as recommended by Dr. Otis Delano Curling, Jr. and Dr. Mark Edward Kinter. After a telephonic hearing in which all parties participated, the Full Commission hereby Orders as follows:
1. Defendants shall provide Plaintiff with a one-time evaluation by Dr. Edward Alan Lewis, including a psychological evaluation, in order to assess Plaintiff's treatment needs and to recommend a treatment plan for Plaintiff. Following receipt of the report of Dr. Lewis, if the *Page 2 
parties cannot agree upon a course of treatment, either party may file another Expedited Medical Motion.
2. The Full Commission further Orders that Defendants shall reimburse Dr. Kinter for the treatment he already provided which is related to Plaintiff's compensable work injury.
This the ___ day of May, 2009.
S/__________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/__________ DIANNE C. SELLERS COMMISSIONER
  S/__________ STACI T. MEYER COMMISSIONER